DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Idong Ebong (Reg# 74272) on 2/22/2022.

The application has been amended as follows: 
1.	(Currently Amended) A method for converting a computing device from a first configuration to a second configuration, comprising:
moving a power supply unit of the computing device from a first location at a second end of the computing device to a second location at a first end of the computing device; 
rotating the power supply unit such that a power interface of the power supply unit is visible from the first end of the computing device; [[and]]
rotating a set of fans of the computing device such that airflow direction of the set of fans matches an airflow direction of the power supply unit at the second location;
detaching bracket assemblies of the computing device from the first end; 
attaching the bracket assemblies on the second end; and
interchanging mirror image locking elements that secure the set of fans to a chassis of the computing device, wherein each of the locking elements includes a tab being configured to be situated in a loop of a respective member of the set of fans.
5.	(Cancelled)
6.	(Currently Amended) The method of claim [[5]]1, wherein the bracket assemblies include peripheral communication ports.
9.	(Cancelled)
10.	(Cancelled)
11.	(Currently Amended) The method of claim [[10]]1, wherein the tab includes an uneven surface with a lower portion and an upper portion, the lower portion facilitating situating the tab in the loop, and the upper portion preventing the loop from disengaging from the tab.
12.	(Currently Amended) A computing device, comprising:
a chassis with a first end and a second end;
a motherboard coupled to the chassis;
a power supply unit including one or more fans and coupled to the chassis at the second end, the power supply unit being configured to be movable to the first end of the chassis; [[and]]
a set of fans coupled to the chassis and configured to be rotated such that airflow direction of the set of fans matches airflow direction of the power supply unit;
bracket assemblies coupled to the first end of the chassis for mounting the computing device to a rack structure, the bracket assemblies being movable from the first end of the chassis to the second end of the chassis; and
mirror image locking elements configured to secure the set of fans to the chassis, wherein each of the locking elements includes a tab configured to interface with a loop of a respective member of the set of fans.
13.	(Cancelled)
14.	(Currently Amended) The computing device of claim [[13]]12, wherein the bracket assemblies include peripheral communication ports.
19. 	(Cancelled)
20.	(Cancelled)

Reason for Allowance
Claims 1-4, 6-8, 11-12, 14-18 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A method for converting a computing device from a first configuration to a second configuration, comprising:
moving a power supply unit of the computing device from a first location at a second end of the computing device to a second location at a first end of the computing device; 
rotating the power supply unit such that a power interface of the power supply unit is visible from the first end of the computing device; 
rotating a set of fans of the computing device such that airflow direction of the set of fans matches an airflow direction of the power supply unit at the second location;
detaching bracket assemblies of the computing device from the first end; 
attaching the bracket assemblies on the second end; and
interchanging mirror image locking elements that secure the set of fans to a chassis of the computing device, wherein each of the locking elements includes a tab being configured to be situated in a loop of a respective member of the set of fans.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and operation of the covering the computing device from a first configuration to a second configuration comprising rotating the power supply unit such that a power interface of the power supply unit is visible from the first end of the computing device, furthermore rotating the set of fans of the computing device such that the airflow direction of the fans matches the airflow direction of the power supply unit at the second location detaching the bracket assembly from the first end to attach to the second end and the specific locking elements of the set of fans such that each of the locking elements includes a tab being configured to be situated in a loop of a respective member of the set of fans, at least these configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of 
The primary reason for allowance of independent claim 12 the prior art of record, individually or in combination does not teach or fairly suggest:
A computing device, comprising:
a chassis with a first end and a second end;
a motherboard coupled to the chassis;
a power supply unit including one or more fans and coupled to the chassis at the second end, the power supply unit being configured to be movable to the first end of the chassis; 
a set of fans coupled to the chassis and configured to be rotated such that airflow direction of the set of fans matches airflow direction of the power supply unit;
bracket assemblies coupled to the first end of the chassis for mounting the computing device to a rack structure, the bracket assemblies being movable from the first end of the chassis to the second end of the chassis; and
mirror image locking elements configured to secure the set of fans to the chassis, wherein each of the locking elements includes a tab configured to interface with a loop of a respective member of the set of fans.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration, arrangement and operation of the computing device comprising a chassis with first and second end; a power supply unit including one or more fans and coupled to the chassis at the second end the power supply unit being configured to be 

The closest prior art of record for each independent claim is Chen US Pub 2003/0039099.
Chen in similar field teaches a computing device comprising a chassis with two ends; a mother board coupled to the chassis; a power supply unit including one or more fans; a set of fans coupled to the chassis (Fig 3). 
Chen however does not teach the power supply unit being configured to be movable to the first end of the chassis; the set of fans configured to be rotated to match the airflow as the power supply is rotated; bracket assemblies coupled to the first end of the chassis for mounting the computing device to a rack structure, the bracket assemblies being movable from the first 
Another close prior art of record is Ni et al. US Pub 2018/0098455.
Ni teaches a computing device comprising a chassis with two ends; a mother board coupled to the chassis; a power supply unit including one or more fans; a set of fans coupled to the chassis (Fig 1). 
Ni however does not teach the power supply unit being configured to be movable to the first end of the chassis; the set of fans configured to be rotated to match the airflow as the power supply is rotated; bracket assemblies coupled to the first end of the chassis for mounting the computing device to a rack structure, the bracket assemblies being movable from the first end of the chassis to the second end of the chassis; and mirror image locking elements configured to secure the set of fans to the chassis, wherein each of the locking elements includes a tab configured to interface with a loop of a respective member of the set of fans. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841